Judgment unanimously affirmed. Memorandum: Neither of the issues raised by defendant on appeal warrants reversal. Any error in the introduction of extrinsic evidence by the People to refute defendant’s answers on collateral matters was harmless. The evidence supporting defendant’s conviction was overwhelming and there was no significant probability that, absent the use of the extrinsic evidence, the result would have been different (see, People v Crimmins, 36 NY2d 230, 242). We have reviewed the court’s instruction on identification testimony, including the court’s summary of the testimony given by one of the eyewitnesses, and we conclude that, viewed in its entirety, it fairly informed the jury of the matters to be considered in determining the reliability of the identification testimony and did not improperly indicate to the jury that the court believed the prosecution’s witness. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J. — assault, first degree; criminal use of firearm, second degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.